Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 12/30/2020 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3, 10-12 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over PAYCHER  (US 2019/0098675 A1, hereinafter Paycher), in view of Jargovanovic et al. (US 10,542,574 B1, hereinafter Jargovanovic).
Regarding claim 1, Paycher discloses, a method for establishing a communication connection, being applicable to a terminal, the terminal being in communication connection with a first earphone of wireless earphones (see e.g., “A first short-range connection that may be established may be between the source device 105 and the primary audio bud 110 via a source-to-audio bud (S2B) link 120”, Fig. 1, [0019] and/or “the source device 105 may be a mobile device (e.g., a mobile computing device, a mobile phone, a tablet computer, a personal computer, a VoIP telephone, a tablet, a personal digital assistant, a wearable, a peripheral…”, [0021]), the first earphone being in communication connection with a second earphone of the wireless earphones (see e.g., “A second short-range connection that may be established may be between the primary audio bud 110 and the secondary audio bud 115 via an audio bud-to-audio bud (B2B) link 125”, Fig. 1, [0019] and/or “The primary audio bud 110 and the secondary audio bud 115 may be any wireless audio output component (e.g., ear buds, wireless headphones, etc.)”, [0021]), and the method comprising:
determining a first distance between the terminal and the first earphone (see e.g., “The method includes performing an advertisement process to automatically identify when the first device is capable of establishing the short-range connection with the second device”, [0003] and/or “the advertisement may be indicative of a proximity such that when the distance is less than a predetermined threshold, the Bluetooth connection is capable of being established”, 
Paycher fails to explicitly disclose disconnecting the communication connection between the terminal and the first earphone when the first distance is greater than the second distance and the third distance is greater than or equal to a first threshold value; and 
establishing a communication connection between the terminal and the second earphone.
In the same field of endeavor, Jorgovanovic discloses, disconnecting the communication connection between the terminal and the first earphone when the first distance is greater than the second distance and the third distance is greater than or equal to a first threshold value Jorgovanovic (see e.g., “The second device 110b determines (134) that the first  wireless connection 114a is disconnected due to…moving out of wireless range of the third device 112 and/or second device 110b, or for any other reason…second device 110b determines (138) that a time spent monitoring the first wireless connection 114a is greater than a threshold time.  The 
establishing a communication connection between the terminal and the second earphone (see e.g., “second device 110b determines (138) that a time spent monitoring the first wireless connection 114a is greater than a threshold time.  The second device 110b and/or third device 112 then establishes (140) a third wireless connection 114c therebetween”, column 5, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Paycher with Jorgovanovic, in order to prevent cessation of commutation when the primary earbud is damaged or moved out of range of the smartphone and/or secondary earbud or consuming power more quickly than the secondary earbud (see Jorgovanovic, column 3, lines 25-46).
Regarding claim 2, Paycher and Jorgovanovic combined disclose, wherein the first distance is greater than or equal to a second threshold value, and the second distance is less than the second threshold value (see Jorgovanovic e.g., “The second device 110b determines (134) that the first  wireless connection 114a is disconnected due to…moving out of wireless range of the third device 112 and/or second device 110b, or for any other reason…second device 110b determines (138) that a time spent monitoring the first wireless connection 114a is greater than a threshold time.  The second device 110b and/or third device 112 then establishes (140) a third wireless connection 114c therebetween”, Column 4, lines 52- 67 and column 5, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Paycher with Jorgovanovic, in order to prevent cessation of commutation when the primary earbud is damaged 
Regarding claim 3, Paycher and Jorgovanovic combined disclose, sending a first paging request at a predetermined frequency band(see Paycher e.g., “performing a paging mechanism comprising the first device transmitting a page to the second device during an interval in which the first device expects the second device to be scanning for the page, wherein an exchange of the page triggers a connection operation to establish the short-range connection”, [0003] and/or “Upon entering a page state, the device may begin transmitting the page.  For example, based on channels being used by a paged device, the paging device may use a portion of these channels to transmit the page”, [0027]);
receiving a first paging response, wherein the first paging response is sent by the second earphone at the predetermined frequency band in response to the first paging request (see Paycher e.g., “During the following slot, the paging device may listen on two different channels for the response (also an identification packet) from the paged device”, [0027]);
sending to the second earphone a second paging request at the predetermined frequency band, wherein the second paging request carries frequency-hopping sequence information and clock phase information of the terminal, the frequency-hopping sequence information is used for adjusting a frequency band of the second earphone, and the clock phase information is used for adjusting a time-frequency location of the second earphone (see Paycher e.g., “In the next two slots, the paging device may use the next two channels.  In this manner, the hopping sequence of transmitting a page and listening for a response in the paging operations may repeat for a time interval”, [0027] and/or “During the page scan state, the unconnected device may listen on one of the Bluetooth channels being used by the unconnected device for a duration of time every time 
receiving a second paging response and completing establishing the communication connection, wherein the second paging response is sent by the second earphone at the predetermined frequency band in response to the second paging request (see Paycher e.g., “the paging device may transmit two identification packets on two different channels. During the following slot, the paging device may listen on two different channels for the response (also an identification packet) from the paged device”, [0027]).
Regarding claim 10, Paycher discloses, a terminal (see e.g., device 200, Fig. 2) comprising a processor (see e.g., device 200, controller 220,  Fig. 2), a memory (see e.g., device 200, “device 200 may include…a memory”, [0024]), a communication interface (see e.g., device 200, Transceiver 205,  Fig. 2), and one or more programs stored in the memory, which, when executed by the processor, are operable with the processor to:
determine a first distance between the terminal and a first earphone of wireless earphone (see e.g., “The method includes performing an advertisement process to automatically identify when the first device is capable of establishing the short-range connection with the second device”, [0003] and/or “the advertisement may be indicative of a proximity such that when the distance is less than a predetermined threshold, the Bluetooth connection is capable of being established”, [0032]), a second distance between the terminal and a second earphone of the wireless earphone (see e.g., “It is noted that the advertisement being broadcast by the source device 105, the primary audio bud 110, and the secondary audio bud 115 may include data that has security features (e.g., being encrypted)”, [0034] and/or “The advertisement scheme provides a mechanism whereby the source device 105, the primary audio bud 110, and the secondary 
Paycher fails to explicitly disclose disconnect the communication connection between the terminal and the first earphone when the first distance is greater than the second distance and the third distance is greater than or equal to a first threshold value; and 
establish a communication connection between the terminal and the second earphone.
In the same field of endeavor, Jorgovanovic discloses, disconnect the communication connection between the terminal and the first earphone when the first distance is greater than the second distance and the third distance is greater than or equal to a first threshold value Jorgovanovic (see e.g., “The second device 110b determines (134) that the first  wireless connection 114a is disconnected due to…moving out of wireless range of the third device 112 and/or second device 110b, or for any other reason…second device 110b determines (138) that a time spent monitoring the first wireless connection 114a is greater than a threshold time.  The 
establish a communication connection between the terminal and the second earphone (see e.g., “second device 110b determines (138) that a time spent monitoring the first wireless connection 114a is greater than a threshold time.  The second device 110b and/or third device 112 then establishes (140) a third wireless connection 114c therebetween”, column 5, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Paycher with Jorgovanovic, in order to prevent cessation of commutation when the primary earbud is damaged or moved out of range of the smartphone and/or secondary earbud or consuming power more quickly than the secondary earbud (see Jorgovanovic, column 3, lines 25-46).
Regarding claim 11, Paycher and Jorgovanovic combined disclose, wherein the first distance is greater than or equal to a second threshold value, and the second distance is less than the second threshold value (see Jorgovanovic e.g., “The second device 110b determines (134) that the first  wireless connection 114a is disconnected due to…moving out of wireless range of the third device 112 and/or second device 110b, or for any other reason…second device 110b determines (138) that a time spent monitoring the first wireless connection 114a is greater than a threshold time.  The second device 110b and/or third device 112 then establishes (140) a third wireless connection 114c therebetween”, Column 4, lines 52- 67 and column 5, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Paycher with Jorgovanovic, in order to prevent cessation of commutation when the primary earbud is damaged 
Regarding claim 12, Paycher and Jorgovanovic combined disclose, send a first paging request at a predetermined frequency band(see Paycher e.g., “performing a paging mechanism comprising the first device transmitting a page to the second device during an interval in which the first device expects the second device to be scanning for the page, wherein an exchange of the page triggers a connection operation to establish the short-range connection”, [0003] and/or “Upon entering a page state, the device may begin transmitting the page.  For example, based on channels being used by a paged device, the paging device may use a portion of these channels to transmit the page”, [0027]);
receive a first paging response, wherein the first paging response is sent by the second earphone at the predetermined frequency band in response to the first paging request (see Paycher e.g., “During the following slot, the paging device may listen on two different channels for the response (also an identification packet) from the paged device”, [0027]);
send to the second earphone a second paging request at the predetermined frequency band, wherein the second paging request carries frequency-hopping sequence information and clock phase information of the terminal, the frequency-hopping sequence information is used for adjusting a frequency band of the second earphone, and the clock phase information is used for adjusting a time-frequency location of the second earphone (see Paycher e.g., “In the next two slots, the paging device may use the next two channels.  In this manner, the hopping sequence of transmitting a page and listening for a response in the paging operations may repeat for a time interval”, [0027] and/or “During the page scan state, the unconnected device may listen on one of the Bluetooth channels being used by the unconnected device for a duration of time every time 
receive a second paging response and complete establishing the communication connection, wherein the second paging response is sent by the second earphone at the predetermined frequency band in response to the second paging request (see Paycher e.g., “the paging device may transmit two identification packets on two different channels. During the following slot, the paging device may listen on two different channels for the response (also an identification packet) from the paged device”, [0027]).
Regarding claim 19, Paycher discloses, a non-transitory computer-readable storage medium configured to store computer programs for electronic data interchange (EDI) which (see e.g., device 200, “device 200 may include…a memory”, [0024]), when executed, are operable with a computer to:
determine a first distance between a terminal and a first earphone of wireless earphone (see e.g., “The method includes performing an advertisement process to automatically identify when the first device is capable of establishing the short-range connection with the second device”, [0003] and/or “the advertisement may be indicative of a proximity such that when the distance is less than a predetermined threshold, the Bluetooth connection is capable of being established”, [0032]), a second distance between the terminal and a second earphone of the wireless earphone (see e.g., “It is noted that the advertisement being broadcast by the source device 105, the primary audio bud 110, and the secondary audio bud 115 may include data that has security features (e.g., being encrypted)”, [0034] and/or “The advertisement scheme provides a mechanism whereby the source device 105, the primary audio bud 110, and the secondary audio bud 115 may identify the presence of one another”, [0039]), and a third distance between 
Paycher fails to explicitly disclose disconnect the communication connection between the terminal and the first earphone when the first distance is greater than the second distance and the third distance is greater than or equal to a first threshold value; and 
establish a communication connection between the terminal and the second earphone.
In the same field of endeavor, Jorgovanovic discloses, disconnect the communication connection between the terminal and the first earphone when the first distance is greater than the second distance and the third distance is greater than or equal to a first threshold value Jorgovanovic (see e.g., “The second device 110b determines (134) that the first  wireless connection 114a is disconnected due to…moving out of wireless range of the third device 112 and/or second device 110b, or for any other reason…second device 110b determines (138) that a time spent monitoring the first wireless connection 114a is greater than a threshold time.  The 
establish a communication connection between the terminal and the second earphone (see e.g., “second device 110b determines (138) that a time spent monitoring the first wireless connection 114a is greater than a threshold time.  The second device 110b and/or third device 112 then establishes (140) a third wireless connection 114c therebetween”, column 5, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Paycher with Jorgovanovic, in order to prevent cessation of commutation when the primary earbud is damaged or moved out of range of the smartphone and/or secondary earbud or consuming power more quickly than the secondary earbud (see Jorgovanovic, column 3, lines 25-46).
Regarding claim 20, Paycher and Jorgovanovic combined disclose, send a first paging request at a predetermined frequency band (see Paycher e.g., “performing a paging mechanism comprising the first device transmitting a page to the second device during an interval in which the first device expects the second device to be scanning for the page, wherein an exchange of the page triggers a connection operation to establish the short-range connection”, [0003] and/or “Upon entering a page state, the device may begin transmitting the page.  For example, based on channels being used by a paged device, the paging device may use a portion of these channels to transmit the page”, [0027]);
receive a first paging response, wherein the first paging response is sent by the second earphone at the predetermined frequency band in response to the first paging request (see Paycher e.g., “During the following slot, the paging device may listen on two different channels for the response (also an identification packet) from the paged device”, [0027]);

receive a second paging response and complete establishing the communication connection, wherein the second paging response is sent by the second earphone at the predetermined frequency band in response to the second paging request (see Paycher e.g., “the paging device may transmit two identification packets on two different channels. During the following slot, the paging device may listen on two different channels for the response (also an identification packet) from the paged device”, [0027]).
Claims 4 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paycher, in view of Jargovanovic,  and further in view of  Buschmann et al. (US 10,176,698 B1, hereinafter Buschmann).
Regarding claim 4, Paycher and Jorgovanovic combined fail to explicitly disclose, determining a third position of the terminal; acquiring a first position of the first earphone and a second position of the second earphone; and determining the first distance according to the first 
In the same field of endeavor Buschmann discloses, determining a third position 
of the terminal (see e.g., “the method 300 includes determining the location of the mobile device”, col. 4, lines 59-60); acquiring a first position of the first earphone and a second position of the second earphone (see e.g., “;the method 300 includes calculating a distance between each earbud and the mobile device”, col. 5, lines 4-5) and determining the first distance according to the first position and the third position, determining the second distance according to the second position and the third position, and determining the third distance according to the first position and the second position (see e.g., “;the method 300 includes calculating a distance between each earbud and the mobile device”, col. 5, lines 4-5 and/or “calculating a distance between each earbud and the mobile device, as shown at block 314.At decision block 316, it is determined if there are a sufficient number of distance readings to triangulate a position of the earbud(s) that has exceeded the threshold distance”, col. 5, lines 15-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Paycher and Jorgovanovic, with Buschmann in order to prevent the loss of earbuds , by generating an alert when calculated distance between earbuds and mobile terminal is greater than a first threshold (see Buschmann, col. 1, lines 31-35).
Regarding claim 13, Paycher and Jorgovanovic combined fail to explicitly disclose, determine a third position of the terminal; acquire a first position of the first earphone and a second position of the second earphone; and determine the first distance according to the first 
In the same field of endeavor Buschmann discloses, determine a third position 
of the terminal (see e.g., “the method 300 includes determining the location of the mobile device”, col. 4, lines 59-60); acquiring a first position of the first earphone and a second position of the second earphone (see e.g., “;the method 300 includes calculating a distance between each earbud and the mobile device”, col. 5, lines 4-5) and determine the first distance according to the first position and the third position, determine the second distance according to the second position and the third position, and determine the third distance according to the first position and the second position (see e.g., “;the method 300 includes calculating a distance between each earbud and the mobile device”, col. 5, lines 4-5 and/or “calculating a distance between each earbud and the mobile device, as shown at block 314.At decision block 316, it is determined if there are a sufficient number of distance readings to triangulate a position of the earbud(s) that has exceeded the threshold distance”, col. 5, lines 15-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Paycher and Jorgovanovic, with Buschmann in order to prevent the loss of earbuds , by generating an alert when calculated distance between earbuds and mobile terminal is greater than a first threshold (see Buschmann, col. 1, lines 31-35).
Claims 5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over PAYCHER, in view of Jargovanovic,  and further in view of  Peterson et al. (US 2016/0373884 A1, hereinafter Peterson).
Regarding claim 5, Paycher and Jorgovanovic combined fail to explicitly disclose, determining a first received signal strength indicator (RSSI) value of a signal between the first earphone and the terminal, and determining the first distance according to the first RSSI value; acquiring a second RSSI value of a signal between the second earphone and the terminal, and determining the second distance according to the second RSSI value; and acquiring a third RSSI value of a signal between the first earphone and the second earphone, and determining the third distance according to the third RSSI value.
In the same field of endeavor Peterson discloses, determining a first received signal strength indicator (RSSI) value of a signal between the first earphone and the terminal, and determining the first distance according to the first RSSI value (see e.g., “block 302 where the  logic connects the first device to at least a second device (and optionally still other devices such as a third device) using Bluetooth communication.  The logic then proceeds to block 304, at which the logic receives at least one signal and/or data from a Bluetooth transceiver on the first device which receives Bluetooth signals from the second device”, Fig. 3, [0037] and/or “Distance may be determined at block 304 using received signal strength indicator (RSSI) principles for Bluetooth communication to determine the distance to the other device based on the strength of Bluetooth signals”, [0038]); 
acquiring a second RSSI value of a signal between the second earphone and the terminal, and determining the second distance according to the second RSSI value (see e.g., “block 302 where the  logic connects the first device to at least a second device (and optionally still other devices such as a third device) using Bluetooth communication.  The logic then proceeds to block 304, at which the logic receives at least one signal and/or data from a Bluetooth transceiver on the first device which receives Bluetooth signals from the second device”, Fig. 3, [0037] 
acquiring a third RSSI value of a signal between the first earphone and the second earphone, and determining the third distance according to the third RSSI value (see e.g., “block 302 where the  logic connects the first device to at least a second device (and optionally still other devices such as a third device) using Bluetooth communication.  The logic then proceeds to block 304, at which the logic receives at least one signal and/or data from a Bluetooth transceiver on the first device which receives Bluetooth signals from the second device”, Fig. 3, [0037] and/or “Distance may be determined at block 304 using received signal strength indicator (RSSI) principles for Bluetooth communication to determine the distance to the other device based on the strength of Bluetooth signals”, [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Paycher and Jorgovanovic, with Peterson in order to determine a distance at least between a first device and a second device and, based at least in part on the determining of the distance, determining at which of the first device and the second device to present at least audio (see Peterson, paragraph [0004]).
Regarding claim 14, Paycher and Jorgovanovic combined fail to explicitly disclose, determine a first RSSI value of a signal between the first earphone and the terminal, and determine the first distance according to the first RSSI value; acquire a second RSSI value of a signal between the second earphone and the terminal, and determining the second distance according to the second RSSI value; and acquire a third RSSI value of a signal between the first 
In the same field of endeavor Peterson discloses, determine a first received signal strength indicator (RSSI) value of a signal between the first earphone and the terminal, and determine the first distance according to the first RSSI value (see e.g., “block 302 where the  logic connects the first device to at least a second device (and optionally still other devices such as a third device) using Bluetooth communication.  The logic then proceeds to block 304, at which the logic receives at least one signal and/or data from a Bluetooth transceiver on the first device which receives Bluetooth signals from the second device”, Fig. 3, [0037] and/or “Distance may be determined at block 304 using received signal strength indicator (RSSI) principles for Bluetooth communication to determine the distance to the other device based on the strength of Bluetooth signals”, [0038]); 
acquire a second RSSI value of a signal between the second earphone and the terminal, and determine the second distance according to the second RSSI value (see e.g., “block 302 where the  logic connects the first device to at least a second device (and optionally still other devices such as a third device) using Bluetooth communication.  The logic then proceeds to block 304, at which the logic receives at least one signal and/or data from a Bluetooth transceiver on the first device which receives Bluetooth signals from the second device”, Fig. 3, [0037] and/or “Distance may be determined at block 304 using received signal strength indicator (RSSI) principles for Bluetooth communication to determine the distance to the other device based on the strength of Bluetooth signals”, [0038]); and 
acquire a third RSSI value of a signal between the first earphone and the second earphone, and determining the third distance according to the third RSSI value (see e.g., “block 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Paycher and Jorgovanovic, with Peterson in order to determine a distance at least between a first device and a second device and, based at least in part on the determining of the distance, determining at which of the first device and the second device to present at least audio (see Peterson, paragraph [0004]).
Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paycher, in view of Jargovanovic,  and further in view of  Tong et al. (US 10,432,773 B1, hereinafter Tong).
Regarding claim 6, Paycher and Jorgovanovic combined fail to explicitly disclose, before disconnecting the communication connection between the terminal and the first earphone, determining that an RSSI value of a signal between the terminal and the first earphone is less than or equal to a third threshold value.
In the same field of endeavor Tong discloses, before disconnecting the communication connection between the terminal and the first earphone, determining that an RSSI value of a signal between the terminal and the first earphone is less than or equal to a third threshold value (see e.g., “In another example, control module 220 may determine whether the signal quality 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Paycher and Jorgovanovic, with Tong in order to wirelessly communicate audio information by using primary wireless audio transceiver and secondary wireless audio transceiver (see Tong, col. 1, lines 30-33).
Regarding claim 15,  Paycher and Jorgovanovic combined fail to explicitly disclose, determine that an RSSI value of a signal between the terminal and the first earphone is less than or equal to a third threshold value before the communication connection between the terminal and the first earphone is disconnected.
In the same field of endeavor Tong discloses, determine that an RSSI value of a signal between the terminal and the first earphone is less than or equal to a third threshold value before the communication connection between the terminal and the first earphone is disconnected (see e.g., “In another example, control module 220 may determine whether the signal quality (e.g., signal-to-noise ratio (SNR) or received signal strength indicator (RSSI)) is below a threshold and cause primary headphone 104 to switch to the secondary mode when the signal quality becomes unsatisfactory”, col. 10, lines 48-53 and/or “control module 220 may control primary headphone 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to combine teachings of Paycher and Jorgovanovic, with Tong in order to wirelessly communicate audio information by using primary wireless audio transceiver and secondary wireless audio transceiver (see Tong, col. 1, lines 30-33).
Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 7, the prior arts fail to teach, sending to the first earphone a first reminder message, when the first distance is greater than the second distance, each of the first distance and the second distance is greater than or equal to the second threshold value, and there are data to be transmitted to the first earphone, wherein the first reminder message is used for instruct the first earphone to generate a voice reminder according to the first reminder message and the voice reminder is used for reminding a user to shorten a distance between the first earphone and the terminal.
As to claim 16, the prior arts fail to teach, send to the first earphone a first reminder message, when the first distance is greater than the second distance, each of the first distance and the second distance is greater than or equal to the second threshold value, and there are data to be transmitted to the first earphone, wherein the first reminder message is used for instruct the first earphone to generate a voice reminder according to the first reminder message and the voice reminder is used for reminding a user to shorten a distance between the first earphone and the terminal.
Claims 8-9 and 17-18 also objected as being dependent on an objected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645